                  Case 2:19-cv-00736-SMD Document 7 Filed 10/15/19 Page 1 of 1
                               UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF ALABAMA
                                         OFFICE OF THE CLERK
                                     ONE CHURCH STREET, RM B-110
                                     MONTGOMERY, ALABAMA 36104

DEBRA P. HACKETT, CLERK
                                                                          TELEPHONE (334) 954-3600


                                         October 15, 2019




                          NOTICE OF VOLUNTARY DISMISSAL


       Re: Moody v. Animar, Inc.
           Civil Action No. 2:19-cv-00736-SMD


       Pursuant to the Notice of Voluntary Dismissal (document # 6) filed by the
       Plaintiff on 10/11/2019 and Fed. R. Civ. P. 41(a)(1)(A)(i), this case is
       closed without prejudice without an order of the court.
